


Exhibit 10.36


EMPLOYMENT AGREEMENT
Second Amendment
SECOND AMENDMENT, dated as of November 9, 2012 (“Second Amendment”) to the
EMPLOYMENT AGREEMENT, dated as of June 4, 2008, and previously amended as of
January 1, 2010, between Advance Auto Parts, Inc. (“Advance” or the “Company”),
a Delaware corporation, and Kevin P. Freeland (the “Executive”) (the
“Agreement”).
The Company and the Executive agree as follows:
3.     1.    Amendment of Section 4(h) of the Agreement. Effective December 31,
2012, Section 4(h) of the Agreement is hereby amended by amending the language
thereof to read in its entirety as follows:
“(h)    Compliance With Code Section 409A. Notwithstanding anything herein to
the contrary, this Agreement is intended to be interpreted and operated so that
the payment of the benefits set forth herein either shall either be exempt from
the requirements of Section 409A of the Code or shall comply with the
requirements of such provision; provided however that in no event shall the
Company be liable to the Executive for or with respect to any taxes, penalties
or interest which may be imposed upon the Executive pursuant to Section 409A. To
the extent that any amount payable pursuant to Subsections 4(b), (d)(i),
(d)(iii) or (f) constitutes a “deferral of compensation” subject to Section 409A
(a “409A Payment”), then, if on the date of the Executive's “separation from
service,” as such term is defined in Treas. Reg. Section 1.409A-1(h)(1), from
the Company (his “Separation from Service”), the Executive is a “specified
employee,” as such term is defined in Treas. Reg. Section 1.409-1(i), as
determined from time to time by the Company, then such 409A Payment shall not be
made to the Executive earlier than the earlier of (i) six (6) months after the
Executive's Separation from Service; or (ii) the date of his death. The 409A
Payments under this Agreement that would otherwise be made during such period
shall be aggregated and paid in one lump sum, without interest, on the first
business day following the end of the six (6) month period or following the date
of the Executive's death, whichever is earlier, and the balance of the 409A
Payments, if any, shall be paid in accordance with the applicable payment
schedule provided in this Section 4. To the extent any 409A Payment is
conditioned on the Executive (or his legal representative) executing a release
of claims, which 409A Payment would be made in a later taxable year of the
Executive than the taxable year in which his Separation from Service occurs if
such release were executed and delivered and became irrevocable at the last
possible date allowed under this Agreement, such 409A Payment will be paid no
earlier than such later taxable year. In applying Section 409A to compensation
paid pursuant to this Agreement, any right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. The Executive hereby acknowledges that he has been advised to seek and
has sought the advice of a tax advisor with respect to the tax consequences to
the Executive of all payments pursuant to this Agreement, including any adverse
tax consequences or penalty taxes under Code Section 409A and applicable State
tax law. Executive hereby agrees to bear the entire risk of any such adverse
federal and State tax consequences and penalty taxes in the event any payment
pursuant to this Agreement is deemed to be subject to Code Section 409A, and
that no representations have been made to the Executive relating to the tax
treatment of any payment pursuant to this Agreement





1

--------------------------------------------------------------------------------




under Code Section 409A and the corresponding provisions of any applicable State
income tax laws.”
2.     Full Force and Effect. Except for those terms and provisions amended
herein, all other terms and conditions in the Agreement shall remain unchanged
and in full force and effect.


[SIGNATURE PAGE FOLLOWS]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Executive have executed this Second
Amendment to the Agreement as of the date first written above.
Advance Auto Parts, Inc.
By:


Print Name: Sarah E. Powell


Title: Senior Vice President, General Counsel and Corporate Secretary


Address: 5008 Airport Road
                Roanoke, VA 24012


_____________________________________
 





Executive


Print Name: Kevin P. Freeland


Signature:____________________________


Address:








3